I agree to the disposition of the case. The opinion of affirmance may be subject to the construction that, if the principals in the burglary who testified as accomplice witnesses against accused were corroborated in their testimony *Page 231 
as to the commission of the burglary, it would be sufficient in the absence of corroboration upon their claim that appellant advised them to commit the burglary. The law is not so understood by the present writer. In a charge like the present, accomplice witnesses must be corroborated upon the point which would render the accused an accomplice to the ultimate offense committed. Lankford v. State, 50 S.W.2d 808; Lamb v. State, 101 Tex.Crim. Rep., 275 S.W. 1038; Hall v. State,52 Tex. Crim. 250, 106 S.W. 379; Weatherred v. State,100 Tex. Crim. 199, 272 S.W. 471; Jordan v. State, No. 15619, opinion of February 15, 1933.